The judgment appealed from should be affirmed, with costs. The views expressed in the case of this plaintiff against Matthews (180 N.Y. 41) apply, mainly. The unanimous affirmance concludes us upon all questions raised as to the sufficiency of the evidence and the objection to the warrant to the receiver of taxes, that it was signed by the vice-chairman of the council and not by the president of the council, is without force. The charter provided that the vice-chairman of the council should perform the duties of the president, when the latter was sick, or absent, or under suspension, or was acting as mayor, or when a vacancy existed. (§ 23 of charter of 1897.) The presumption of regularity obtains, in support of the official proceedings, and the signature of the vice-chairman upon the warrant will be presumed to have been necessitated by one of the causes stated.
CULLEN, Ch. J., O'BRIEN, BARTLETT, HAIGHT, VANN and WERNER, JJ., concur.
Judgment affirmed.